Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 20 October 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
Kingsbridge Octob. 20th 1776½ after 1 OClock P.M.

I have it in command from his Excellency, to transmit you the inclosed Copies of dispatches which just now came to Hand & which contain Intelligence of the most interesting and important nature, respecting our Affairs in the Northern Department. His Excellency would have wrote himself, but was going to our Several posts, when the Express arrived.
The Enemy are pursuing with great Industry their plan of penetrating the Country from the Sound, & of forming a Line in our Rear. They are now extended from Frogs point to New Rochelle, from whence it is generally conjectured they mean to take their Route by way of the White plains & from thence to draw a Line to the North River. We on our part, have drawn our whole force, except the Regiments intended to Garrison Fort Washington, from the Island of New York and have possessed ourselves of the Heights, passes and advantageous Grounds between New Rochelle, where the Van of their Army now lies, and the North River. They will in all probability attempt to effect their purpose by moving higher up, if they do, our Forces will move accordingly, it being a principal object to prevent their out flanking us. On Friday One of their Advanced parties near East Chester fell in with part of Colo. Glovers Brigade & a smart &

close Skirmish ensued, in which I have the pleasure to inform you our Men behaved with great coolness & Intrepidity and drove the Enemy back to their Main body. I have the Honor to be in haste with great esteem Sir Yr Most Obdt St

Rob. H. Harrison

